DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of April 13, 2022 is acknowledged and has been entered. The submission of replacement drawing sheets with the response is noted. In view thereof, the drawings are accepted and the objection to the drawing figures is withdrawn. The examiner additionally notes the amendments to claims 13 and 20. In view thereof, the rejection of claims 13 and 20 under 35 U.S.C. § 112(b), or pre-AIA , second paragraph is withdrawn. Claim 11 has been cancelled. Claims 1-10 and 12-20 remain pending in the application.
	With respect to the rejection of claims 1 and 14 under 35 U.S.C. § 102(a)(1) as being clearly anticipated by US 2017/0226834 A1 (Ayasse), the amendment to claim 1 is noted and the remarks have been considered. With respect to claim 1, the remarks are persuasive and this rejection is withdrawn. New grounds of rejection are provided. With respect to claim 14, the remarks are not persuasive. With the response applicant suggests that Ayasse requires a previously lined wellbore having therein a mechanism, e.g., sliding sleeves or packers for isolating portions of the wellbore, and thus does not anticipate claim 14. The examiner does not agree. 
	In the embodiment shown in figures 10-13, Ayasse discloses a method of pressurizing a formation by pumping fluid 70, a wellbore having fractures at 40a, disposing a tubular 45 (45 is a coil 45 used as an injection conduit, thus reasonably interpreted as a “tubular” in this instance) through the wellbore, and/or setting packers 25 in the wellbore, and producing through second fractures 40b. Ayasse continues to read on claim 14 as currently presented, and the rejections will, accordingly, be maintained.

Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0225834 (Ayasse).
As concerns claim 14, Ayasse discloses a method of producing hydrocarbons from a formation, the method comprising: pressurizing a formation by pumping fluid 70 into a portion of a wellbore having one or more first fractures in fluid communication with the formation; while the formation is pressurized, restricting fluid communication between the formation and the wellbore via the first fracture(s) at least by: disposing a tubular 45 through the portion of the wellbore; and/or setting packers 25 that are coupled to a tubular on opposing sides of the first fracture(s); and while fluid communication between the formation and the wellbore via the first fracture(s) is restricted, producing hydrocarbons from the formation via one or more second fractures 40b of the wellbore that are in fluid communication with the formation.
	As concerns claim 15, Ayasse discloses the method of claim 14, wherein at least one of the second fracture(s) is disposed between adjacent ones of the first fracture(s) in a direction along the wellbore (figure 12).
	As concerns claim 16, Ayasse discloses the method of claim 14, wherein the tubular comprises a casing or a liner (tubular 45 is equivalent).
	As concerns claim 18, Ayasse discloses the method of claim 14, wherein the fluid comprises a majority, by volume and/or mass, of a gas (0063).
	As concerns claim 19, Ayasse discloses the method of claim 14, wherein the portion of the wellbore is horizontal (figure 12).
	As concerns claim 20, Ayasse discloses the method of claim 14, wherein the formation has an average permeability that is less than approximately 0.5 msee table 1 at 0139).
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 6, 8-10, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayasse in view of US 2017/0257978 A1 (Ayasse, hereinafter “Ayasse 978”, cited in the previous Office action).
As concerns claim 1, Ayasse discloses a method of producing hydrocarbons from a formation, the method comprising: pressurizing a formation by pumping fluid 70 into a portion of a wellbore having one or more first fractures in fluid communication with the formation; while the formation is pressurized, restricting fluid communication between the formation and the wellbore via the first fracture(s) (0109 and figure 2); and while fluid communication between the formation and the wellbore via the first fracture(s) is restricted; and producing hydrocarbons from the formation via the second fracture(s) 40b wherein the fluid comprises a majority, by volume and/or mass, of a gas (see at least 0063). Ayasse lacks to expressly disclose the method including the step of, while fluid communication between the formation and the wellbore via the first fracture is restricted, creating one or more second fractures in the wellbore that are in fluid communication with the formation. Nevertheless Ayasse 978 discloses a method of producing hydrocarbons from a formation including, when isolating fluid communication between the formation and the wellbore, creating one or more second fractures in the wellbore that are in fluid communication with the formation (see, 0131, “creation of fissures 5a, 5b along horizontal portions 44, 45 respectively may be conducted by the traditional, if not somewhat outdated and more time consuming procedure of the so-called “plug and perf” procedure. In such procedure, a single pair of pressure-actuated packer seals 9 are provided at a distal end of tubing, such tubing having a single aperture 21 intermediate said pair of packer seals 9. The pair of packer seals 9 are actuated and thereby deployed to create a seal at various discrete locations 37,38 along each of horizontal portions 44, 45 by pushing (or pulling) such packer seals 9 and tubing along the length of each of said horizontal portions 44, 45, and at such time pausing to supply hydraulic fluid at each of the discrete locations 37,38 so as to create fissures 5a, 5b at each of such locations 37, 38 respectively therealong”). Accordingly, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the step of creating the fractures into the method to obtain the predictable result of using the method with an unfractured well, or to create new fractures in the well to enhance productivity.
As concerns claim 2, Ayasse discloses the method of claim 1, wherein restricting fluid communication between the formation and the wellbore via the first fracture(s) is performed, at least in part, by disposing a tubular 45 through the portion of the wellbore.
As concerns claim 3, Ayasse discloses the method of claim 2, wherein the tubular comprises a casing or a liner (tubular 45 is equivalent).
As concerns claim 4, Ayasse 978 discloses the method of claim 3, wherein creating the second fracture(s) is performed, at least in part, by perforating the casing or liner (0134).
As concerns claim 5, Ayasse 978 discloses the method of claim 3, wherein creating the second fracture(s) is performed, at least in part, by using a sliding sleeve of the casing or liner (Id.).
As concerns claim 6, Ayasse discloses the method of claim 2, wherein: packers are coupled to the tubular; and restricting fluid communication between the formation and the wellbore via the first fracture(s) is performed, at least in part, by setting the packers 25 on opposing sides of the first fracture(s) (shown in the embodiment of figure 10).
As concerns claim 8, Ayasse discloses the method of claim 1, wherein at least one of the second fracture(s) is disposed between adjacent ones of the first fracture(s) in a direction along the wellbore (see at least figure 2).
As concerns claims 9 and 17, Ayasse lacks to explicitly disclose the claimed distances between fractures or the specific ranges for the wellbore pressures, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed distances and pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 10, Ayasse discloses the method of claim 1, wherein, during pressurizing the formation and producing hydrocarbons from the formation, the fluid and the hydrocarbons flow through the wellbore or through a same tubular disposed within the wellbore (figures 1 and 2).
As concerns claim 12, Ayasse discloses the method of claim 1, wherein the portion of the wellbore is horizontal (figure 2).
As concerns claim 13, Ayasse discloses the method of claim 1, wherein the formation has an average permeability that is less than approximately 0.5 millidarcy (mD), see table 1 at 0139).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayasse, as modified, and further in view of US 3,028,914 (Flickinger).
As concerns claim 7, Ayasse discloses the method of claim 1, but lacks to expressly disclose wherein restricting fluid communication between the formation and the wellbore via the first fracture(s) is performed, at least in part, by pumping a fluid into the portion of the wellbore that at least partially seals the first fracture(s). Flckinger discloses a method of producing hydrocarbons from a formation wherein restricting fluid communication between the formation and the wellbore via the first fracture(s) (Flickinger discloses a process for treating a formation including pumping a sealing fluid that seals a first set of perforations thus enabling the wellbore to remain under pressure while forming a second set of perforations into a different part of the formation or into a different formation). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sealing fluid into the method to obtain the predictable result of maintaining the wellbore pressure while forming a second set of perforations or fractures in the well (see the language of claim 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679